Citation Nr: 1730268	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for a bilateral sensorineural hearing loss.

 2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1956 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2017, the Veteran testified before the undersigned Veterans Law Judge, in Washington, D.C., via videoconference from the RO in Portland, Oregon.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current bilateral sensorineural hearing loss is etiologically related to the Veteran's active service.

2.  The Veteran's current tinnitus is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

1.  The criteria to establish service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. § 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2016).

 2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

The Veteran's Claims Assistant Act of 2000 (VCAA) describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The record includes an original VCAA notice dated March 2011.  Furthermore, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits as all relevant and known service treatment records and post-service medical records have been associated with the claims file.  

At the hearing in January 2017, the Veteran indicated that he had received private medical treatment bilateral hearing loss beginning approximately in 1985.  The Veteran indicated that the etiology of his bilateral hearing loss was not discussed at that time.  The Veteran and his representative indicated that these records were unlikely to be obtained due to the amount of time that had elapsed since treatment, and stated that they did not wish to have the record held open to attempt to obtain these records.  The Veteran was also afforded an adequate VA examination to assess Veteran's bilateral hearing loss in March 2012.  Therefore, the duties to notify and assist have been met.


Service Connection for Bilateral Sensorineural Hearing Loss and Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

The Veteran claims that his current bilateral sensorineural hearing loss disability and tinnitus are related to his period of active service, specifically in-service noise exposure due to his work as an aircraft instrument repairman.

The Veteran was afforded a VA audiological examination in March 2012.
 
The hearing acuity levels in both of the Veteran's ears meet the requirements of 38 C.F.R. § 3.385 (2016), as he has auditory frequencies in each ear that are 40 decibels or higher.  Additionally, he has competently reported ongoing tinnitus.  The Board notes that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). Thus, the first Hickson element is satisfied.

With respect to the second Hickson element, in-service occurrence, the Veteran was tasked with repairing aircraft instruments during his active service.  The Veteran reports sitting on the wing of fighter planes as the planes were taxied out to an open space so that the Veteran could calibrate the compass in the cockpits.  The Veteran reported experiencing ear pain after riding on the wing because of the engine noise and reported having a hard time hearing after, but that it returned to normal after some time.  The Veteran reported that he was not issued hearing protection for his job.  The Board notes the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Therefore, the Board finds that the Veteran was exposed to noise during his active service, and the second Hickson element is satisfied.

Concerning the third Hickson element, evidence of a nexus between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and his in-service noise exposure, the Board finds that there is sufficient evidence to support a nexus between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure.

The Veteran's physical entrance examination noted that the Veteran reported running ears about one year ago that had resolved.  No audiometric testing was conducted and whispered voice testing as 15/15.  The Veteran's service treatment records do not contain evidence that the Veteran sought treatment for issues with his hearing.  

The Veteran had in-service audiological evaluations in October 1959 and at separation in December 1959, at which time auditory thresholds were recorded. Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966. However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  Any military audiograms conducted prior to November 1967 must be converted from ASA to ISO units.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows: add 15 dB to 250 and 500 Hz, 10 db to 1000, 2000, and 3000, 6000 and 8000 Hz, and 5 db at 4000 Hz. 

The service treatment record include an October 1959 Hearing Conservation Data report which included audiometric testing which showed puretone thresholds at the test frequencies of 250, 500, 1000, 2000, 4000, and 8000 Hertz, as converted to ISO units, were 25, 25, 20, 10, 20 20, and 40 in the right ear and 15, 25, 15, 10, 25, 30 and 30 in the left ear. Audiometric testing in December 1959 showed puretone thresholds at the test frequencies of 250, 500, 1000, 2000, 4000, and 8000 Hertz, as converted to ISO units, were 10,1 5, 5, 10, 10, 15, 35, and 20 in the right ear and 5, 10, 0, 0, 10, 15, 25 and 25 in the left ear.  The inservice audiograms show some puretone thresholds higher than 20 indicative of some hearing impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

VA treatment records indicate that the Veteran reported for a new patient audiological assessment in April 2009.  At that time, the Veteran was noted to have moderately-severe to severe sensorineural hearing loss in the right ear and mild to severe sensorineural hear loss in the left ear.  The Veteran was prescribed hearing aids.  

In March 2012, the Veteran reported for a VA audiological examination.  This examination revealed bilateral hearing loss with the following findings regarding pure tone thresholds:


Hertz

1000
2000
3000
4000
Avg.
Right
65
75
80
80
75
Left
40
45
65
75
56

The examiner noted that the Veteran scored 32 percent speech discrimination in the right ear and 96 percent speech discrimination in the left ear.  The examiner indicated that he reviewed the Veteran's file along with the Veteran's reported symptoms of having difficulty understanding what people say.  The examiner opined that it is less likely than not that the Veteran's hearing loss is due to activity during military service because the Veteran had a hearing test performed in December 1959, upon leaving service, and the resulted indicated normal hearing in both ears.  

As for tinnitus, the examiner opined that it is less likely than not that tinnitus is due to activity during military service because the Veteran reported that the tinnitus started in 1948, prior to entering military service.  The examiner noted that the Veteran did not have hearing loss at that time.

The Board acknowledges that there is a negative nexus opinion in the record; however, the Board gives little probative weight to this opinion.  The examiner asserted that the Veteran had normal hearing upon separation from service.  However, as discussed above, audiological testing revealed abnormal hearing upon separation.  The examiner also asserted that the Veteran reported experiencing tinnitus before entering service; however, the Veteran's entrance examination does not indicate that the Veteran had issues with tinnitus upon entry to service.  

The Board takes notice of the Veteran's spouse's testimony.  The Veteran's spouse testified that she did not notice a shift in the Veteran's hearing during or directly after service.  The spouse testified that the change was subtle and that the Veteran required hearing aids in his forties when it finally became a problem.  

The Board considers the lay testimony from the Veteran and his spouse.  The Veteran reported hearing difficulties in service after noise exposure while in service.  The Veteran's spouse did indicate that the Veteran's hearing change was subtle.  However, given the Veteran's testimony of noise exposure and symptoms and objective medical findings indicating a loss of hearing upon the Veteran's separation from service, the Board finds that the evidence supports a nexus between the Veteran's active service and bilateral hearing loss and tinnitus.  Therefore, the Board finds that the third Hickson element is satisfied.

The Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for bilateral sensorineural hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



	(CONTINUED ON NEXT PAGE)






ORDER

1.  Entitlement to service connection for a bilateral sensorineural hearing loss is granted.

2.   Entitlement to service connection for tinnitus is granted.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


